Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered May 24, 1985, convicting him of attempted burglary *500in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The challenges the defendant raises to the sufficiency of his plea allocution are not preserved for appellate review as a matter of law and review in the interest of justice is not warranted (see, People v Pellegrino, 60 NY2d 636). Moreover, it is clear from the record and the certificate of commitment that as the defendant entered his guilty plea to the crime of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25), the sentence imposed, which was bargained for (see, People v Kazepis, 101 AD2d 816), was a legal one. Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.